Exhibit 10.3
TRANSITION SUPPORT AGREEMENT
     This TRANSITION SUPPORT AGREEMENT (this “Agreement”) is made as of
February 15, 2011 but effective as of the Closing Date (as defined below) by and
among Buckeye Atlantic Holdings LLC (“Buckeye”), Vopak Bahamas B.V., a public
company with limited liability incorporated under the laws of the Netherlands
(“Vopak”), FR Borco Topco L.P., an exempted limited partnership established
under the laws of the Cayman Islands (“Topco”), FR Borco Coop Holdings, L.P., an
exempted limited partnership established under the laws of the Cayman Islands
(the “Partnership”), FR Borco Coop Holdings GP Limited, a Cayman Islands
exempted company limited by shares and the general partner of the Partnership
(the “General Partner”), Bahamas Oil Refining Company International Limited, a
company incorporated under the laws of The Bahamas (“BORCO”) and Vopak
Koninklijke N.V. (“Vopak Parent”), a public company with limited liability
incorporated under the laws of The Netherlands. Each of Buckeye, Vopak, Topco,
the Partnership, the General Partner and BORCO are a “Party” and collectively,
the “Parties.”
WITNESSETH:
     WHEREAS, pursuant to that certain Unitholders and Operating Agreement dated
as of April 29, 2008 by and among the Parties other than Buckeye (the
“Unitholders Agreement”), Vopak was designated as the operator of BORCO;
     WHEREAS, the Partnership is the indirect beneficial owner of all of the
issued and outstanding shares of capital stock (including nominee shares) of
BORCO;
     WHEREAS, pursuant to that certain Sale and Purchase Agreement dated as of
December 18, 2010, as amended, among Buckeye, FR XI Offshore AIV, L.P. and FR
Borco GP Ltd., Buckeye acquired, indirectly, 800 LP Units representing an 80%
limited partner interest in the Partnership and all of the issued and
outstanding shares in the capital stock of the General Partner (the “FR Sale”),
and, pursuant to that certain Sale and Purchase Agreement of even date herewith
by and between Vopak, Vopak Parent and Buckeye (the “Purchase Agreement”),
Buckeye will acquire the remaining 200 LP Units representing a 20% limited
partner interest in the Partnership from Vopak (the “Vopak Sale”), with the
result that, upon consummation of the Vopak Sale, Buckeye will own, directly or
indirectly, all of the partnership interests in the Partnership;
     WHEREAS, the parties desire to enter into this Agreement to, among other
things, cancel the Unitholders Agreement in its entirety as of the Closing Date
(as defined in the Purchase Agreement), except as otherwise provided in Section
1(a) below, and transfer operatorship of BORCO to Buckeye or its Affiliates as
of the Closing Date, and to retain Vopak to provide certain support services as
provided herein;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection therewith, Vopak agrees to provide, and BORCO agrees
to reimburse Vopak for its expenses in connection with the performance of,
certain support services during the 180-day period that begins on the Closing
Date, as may be extended (the “Support Period”), all as more particularly set
forth herein; and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
have the meanings given to such terms in the Purchase Agreement;
     NOW, THEREFORE, in consideration of the premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
1. Termination of Certain Provisions of the Unitholders Agreement.
     (a) As of the Closing Date, Vopak shall cease to serve as the operator of
BORCO. As of the Closing Date, the Unitholders Agreement (together with all
schedules and exhibits thereto) is hereby terminated in all respects; provided,
however, that the following provisions of the Unitholders Agreement shall
survive in accordance with their respective terms: Sections 1.1, 6.5, 8.8, 8.12,
9.3, 9.4, 9.7, 9.11, and 9.16; provided further that, with respect to such
provisions, Section 12 of this Agreement shall apply in lieu of Section 9.5 of
the Unitholders Agreement.
     (b) BORCO shall pay Vopak all amounts, if any, due and payable but unpaid
as of the Closing Date to Vopak under Sections 8.5(a) (with respect to the first
quarterly payment for the year 2011) or 8.5(b) of the Unitholders Agreement at
the Closing (provided that Vopak has provided to BORCO supporting documentation
therefor consistent with past practice) or, if later, within five Business Days
of BORCO’s receipt of such supporting documentation.
     (c) Except for the (i) reimbursement rights, if any, expressly set forth in
Section 1(b) above that are outstanding following the Closing and
(ii) indemnification rights with respect to third party claims that may be
brought pursuant to Section 8.8(b) of the Unitholders Agreement (subject to the
limitations set forth in Section 8.8 of the Unitholders Agreement), as of the
Closing Date, Vopak, on behalf of itself and its Affiliates and the other Vopak
Indemnified Parties (as defined in the Unitholders Agreement) hereby fully
releases and forever discharges the Partnership and its Affiliates (including
Buckeye after the Closing) and their respective present and former partners,
directors, shareholders, officers, managers, members, employees, successors,
heirs and assigns from any and all claims, liabilities and obligations, known
and unknown, that have accrued or may accrue with respect to, arising out of or
in connection with Vopak’s service as operator of BORCO, including without
limitation any such claims, liabilities and obligations arising under the
Unitholders Agreement, including without limitation Sections 2.8 and 4.5 and
Article VIII of the Unitholders Agreement. For the avoidance of doubt, the
foregoing release shall not apply to any claims Vopak may have under this
Agreement.

2



--------------------------------------------------------------------------------



 



     (d) Except for indemnification rights with respect to third party claims
that may be brought pursuant to Section 8.8(a) of the Unitholders Agreement
(subject to the limitations set forth in Section 8.8 of the Unitholders
Agreement), as of the Closing Date, Buckeye, Topco, the Partnership, the General
Partner and BORCO, on behalf of themselves and their respective Affiliates
(together the “Buckeye Entities”), hereby fully release and forever discharge
Vopak, Vopak Parent and their respective Affiliates and their respective present
and former partners, directors, shareholders, officers, managers, members,
employees, successors, heirs and assigns from any and all claims, liabilities
and obligations, known and unknown, that have accrued or may accrue with respect
to, arising out of or in connection with Vopak’s service as operator of BORCO,
including without limitation any such claims, liabilities and obligations
arising under the Unitholders Agreement, including without limitation
Article VIII of the Unitholders Agreement. For the avoidance of doubt, the
foregoing release shall not apply to any claims Buckeye, Topco, the Partnership,
the General Partner or BORCO may have under this Agreement.
2. Support Services.
     (a) During the Support Period, Vopak shall provide to BORCO from the
Closing Date and for the period of time described on Annex A attached hereto
with respect to each of the services, the services set forth on Annex A (the
“Services”) and such other support services that the parties might otherwise
mutually agree to in writing during the Support Period.
     (b) During the term of this Agreement and subject to Vopak’s normal
workplace policies and procedures, Vopak shall provide Buckeye’s employees and
contractors the right to observe and ask reasonable questions of Vopak related
to Buckeye’s future control of the operations and Services provided hereunder.
     (c) As soon as practicable and in any event prior to the termination of the
Support Period, with respect to the contracts listed on Annex B attached hereto,
Vopak shall, as directed by Buckeye, either (i) assign or cause to be assigned
all rights and obligations under such contracts from Vopak or its Affiliates, as
applicable, to BORCO or one of its Affiliates (provided, however, that Vopak or
its Affiliates, as applicable, shall remain liable for all liabilities incurred
prior to the effective date of such assignment) and obtain any consents or
provide any notifications that may be required for such assignment or
(ii) reasonably assist BORCO or one of its Affiliates in procuring replacement
contracts; provided that Vopak shall not be liable for any actual out-of-pocket
costs or expenses associated with such assignment or procurement or any
difference in amounts payable under the replacement contracts. During the
Support Period, until such time as the contracts listed on Annex B have been
assigned or replaced, or unless otherwise directed by Buckeye, Vopak shall
maintain or cause to be maintained such contracts in full force and effect and
shall be reimbursed for any actual out-of-pocket costs or expenses that are paid
by Vopak in connection therewith in accordance with Section 3(b) below.

3



--------------------------------------------------------------------------------



 



     (d) As soon as practicable and in any event prior to the termination of the
Support Period, with respect to the insurance policies listed on Annex C
attached hereto, Vopak shall, as indicated thereon, either (i) assign or cause
to be assigned all rights and obligations under such policies from Vopak or its
Affiliates, as applicable, to BORCO or, at Buckeye’s direction, one of its
Affiliates (provided, however, that Vopak or its Affiliates, as applicable,
shall remain liable for all liabilities incurred prior to the effective date of
such assignment) and obtain any consents or provide any notifications that may
be required for such assignment, (ii) reasonably assist BORCO or, at Buckeye’s
direction, one of its Affiliates in procuring replacement insurance or
(iii) reasonably assist BORCO and Buckeye or its Affiliates, as applicable, in
placing BORCO on existing insurance coverage of a Buckeye Affiliate; provided
that Vopak shall not be liable for any actual out-of-pocket costs or expenses
associated with such procurement or any difference in premiums or deductibles
between the policy that was not assigned and the replacement for such policy.
During the Support Period, until such time as all insurance policies set forth
in Annex C have been assigned to BORCO or its Affiliates, or replacement
insurance has been procured or BORCO has been placed on the existing insurance
of a Buckeye Affiliate Vopak shall (i) maintain such insurance policies in full
force and effect, as in effect prior to the Closing Date, and ensure that each
Buckeye Entity is named as an additional insured under each policy, (ii) pay any
and all costs and expenses associated therewith, with right to reimbursement in
accordance with Section 3(b)(ii) and (iii) below of any such actual out-of
pocket costs and expenses, including any increases in premiums or deductibles,
other than such increases that are a direct result of the Vopak Sale or the
occurrence of an event or circumstance reasonably within the control of Vopak,
it being acknowledged and agreed by the Parties that, prior to Closing, other
than the payments listed on Annex E attached hereto, which shall be paid in
accordance with Section 1(b) above, BORCO has paid directly to, or reimbursed,
Vopak in full for all costs incurred prior to Closing associated with insurance
expense in accordance with Section 8.5 of the Unitholders Agreement, including
without limitation all such amounts required to maintain each of the insurance
policies set forth in Annex C through the Support Period (subject to receipt of
the payments listed on Annex E with respect to such policies) and (iii) repair
and replace damage with respect to any claims event that has occurred under the
property policies on Annex C, with right to reimbursement in accordance with
Section 3(b)(ii) and (iii) below for any and all actual out-of-pocket costs and
expenses associated with such repair or replacement, including any increase in
premiums or as a result of any increase in deductibles. The procedures set forth
on Annex D attached hereto shall apply to the handling of claims under the
insurance policies set forth thereon, as applicable; provided, however, that
Vopak’s obligations under this Section 2(d) shall continue in full force and
effect notwithstanding the failure of any Party to comply in all respects with
such procedures, and such failure shall not be a basis for denial of coverage
under the applicable insurance policies.
     (e) In respect of each assignment pursuant to Section 1(c) or Section 1(d)
above, BORCO or its Affiliates, as the case may be, upon the effective date of
such assignment, shall accept such assignment and assume all of Vopak’s duties
and obligations under the agreement so assigned and agree to pay, perform and
discharge, as

4



--------------------------------------------------------------------------------



 



and when due, all of the obligations of Vopak under such agreement accruing on
and after the effective date of such assignment.
3. Billing and Payment.
     (a) BORCO shall pay Vopak $2,006,975, in two equal installments on the
Closing Date and on the 90th day after the Closing Date, in consideration for
the Services provided during the initial 180-day Support Period regardless of
whether such Services are required to be provided for the entirety of the
180-day Support Period.
     (b) In addition to the payments set forth in Section 3(a) above, BORCO
shall pay directly to, or reimburse, Vopak, upon receipt of periodic billings
and supporting documentation consistent with past practice for, the actual
out-of-pocket costs and expenses up to the proportionate amounts for the
applicable period, including, but not limited to, all costs and expenses
associated with IT and management information systems at BORCO and ex-patriot
Vopak representative assistance, in the provision of the Services; provided,
however, that (i) except as provided in Section 2(d), BORCO shall not be
obligated to reimburse any costs or expenses incurred by Vopak or its Affiliates
in connection with Vopak’s obligations to provide insurance during the Support
Period under Section 2(d) above and Annex C attached hereto, (ii) any
reimbursable cost or expense in excess of $10,000 shall be subject to the prior
approval of BORCO and if such prior approval is not obtained Vopak shall not be
obligated to provide the Service for and to the extent which such reimbursable
cost or expense would have been necessary, and (iii) BORCO shall not be
obligated to reimburse any internal costs or expenses of Vopak, including
without limitation salaries or benefits associated with secondees or employees
of Vopak.
     (c) Any invoice rendered by Vopak to BORCO will specifically indicate
whether any of the Services were performed in the United States. To the extent
any portion of the Services were rendered in the United States, Vopak will
specify the amount of the invoice attributable to such Services (“U.S. Source
Income”). Vopak expressly represents and warrants that to the extent the invoice
reflects no U.S. Source Income, that 100% of the invoice amount is attributable
to services rendered from without the United States. To the extent a portion of
any invoice reflects U.S. Source Income, Vopak will provide to BORCO a Form W-8
ECI or such other documentation as may be necessary that provides for a reduced
rate of U.S. withholding Tax under an applicable income Tax treaty with the
United States. Any amount due under this Agreement may be reduced for any
applicable income Tax withholding required under U.S. income Tax Laws. For the
avoidance of doubt, BORCO shall not be responsible for any Tax protecting Vopak
on any payments due under this Agreement to the extent such payment is subject
to U.S. withholding Tax.
4. Revenues Received. During the Support Period, Vopak will promptly remit to
BORCO any and all revenues received in connection with Services provided during
the Support Period. For the avoidance of doubt, nothing in this Section 4 shall
require Vopak to remit amounts recovered by it or its Affiliates, under
subrogation or otherwise in its

5



--------------------------------------------------------------------------------



 



capacity as insurance provider, in connection with insurance claims paid by
Vopak or any of its Affiliates (including captive insurance companies) or any
third party insurance provider(s), whether before or after the Closing Date, to
the extent such amounts are otherwise due and payable to Vopak or such
Affiliate(s) or insurance provider(s), provided that the remainder of the amount
recovered, if any, shall be remitted to BORCO.
5. General Intent. Vopak shall use its commercially reasonable efforts to
provide to BORCO the Services which are set forth on Annex A and such other
support to BORCO as Buckeye and Vopak may otherwise agree to in writing during
the Support Period, all in a commercially reasonable manner. Buckeye and its
Affiliates agree to use their respective commercially reasonable efforts to
terminate BORCO’s need to use such assistance as soon as reasonably possible and
(unless Vopak and Buckeye otherwise agree) in all events to terminate such need
with respect to each Service specified in Annex A not later than the end of the
period specified in Annex A for the provision of each such Service. BORCO shall
provide Vopak with all information necessary to perform its duties hereunder and
to complete any of the support services in a timely manner.
6. Effectiveness; Term of Agreement. This Agreement is executed in connection
with the execution and delivery of the Purchase Agreement, but shall become
effective on and as of the Closing Date, if at all. If the Purchase Agreement is
terminated in accordance with its terms, this Agreement shall automatically be
terminated ab initio without any further action of the Parties. The term of this
Agreement shall commence on the Closing Date and shall continue (unless sooner
terminated pursuant to the terms hereof) for 180 days (provided, however, that
the term of any particular Service may be shorter, as specified in Annex A),
subject to extension by Buckeye and Vopak by mutual written agreement for
successive one-month terms following the initial 180-day period.
7. Partial Termination. Any and all of the Services provided by Vopak and its
Affiliates hereunder are only terminable earlier than the period specified in
Annex A by Buckeye on fifteen (15) days prior written notice to Vopak. Any such
termination shall be final and irrevocable.
8. Business Records; Cooperation and Access; Confidentiality.
     (a) All records of the business of BORCO and its Affiliates (including
Buckeye and its Affiliates after the consummation of the FR Sale) that come into
the possession of Vopak or its Affiliates as a result of performing the Services
are the property of and shall be delivered or returned to Buckeye at the end of
the Support Period, except for (a) records created during Vopak’s operation of
BORCO under the Unitholders Agreement that are not part of BORCO’s assets and
(b) records not exclusively related to the business and affairs of BORCO or its
Affiliates (including Buckeye and its Affiliates after the consummation of the
FR Sale). BORCO shall maintain such business records for the periods established
by applicable laws and regulations.

6



--------------------------------------------------------------------------------



 



     (b) Each Party acknowledges that certain Services to be provided by Vopak
are dependent upon information and related documents to be provided by such
Party. Each Party agrees to provide to Vopak all information and related
documents reasonably requested to enable Vopak to perform hereunder and will
comply with all such reasonable instructions as are necessary for Vopak to
perform its obligations hereunder. In the event that a Service requires Vopak to
access a facility or other asset of a Party, such Party shall provide access to
such facility or other asset to Vopak for purposes of performing such Services.
Each Party shall cooperate and provide such assistance as is reasonably required
for Vopak to provide the Services in the manner required by this Agreement. This
cooperation will include the appointment by each Party of one or more persons to
serve as such Party’s representative(s) to deal with issues arising out of the
performance of this Agreement and facilitate the orderly provision of the
Services. The initial representatives shall be as follows:
     Vopak representative:
Clinton Roeder
Phone: 713-561-7220
Fax: 713-561-7357
Email: clinton.roeder@vopak.com
     Buckeye, Topco, the General Partner, the Partnership and BORCO
representative:
James Scandola
Phone : 610-904-4321
Fax : 610-904-4040
Email : jscandola@buckeye.com
Either Party may change its designated representative(s) or the contact
information for such designated representative(s) by giving notice to the other
Parties. Notwithstanding anything to the contrary herein, nothing required under
this Section 8 shall (a) unreasonably disrupt the operations of any Buckeye
Entity, (b) require that any Buckeye Entity disclose any information that in any
Party’s reasonable judgment would result in the disclosure of any trade secrets
or violate any of the obligations of any Buckeye Entity with respect to
confidentiality, (c) require that any Buckeye Entity disclose any privileged
information of any Buckeye Entity, or any information which is subject to an
agreement of confidentiality, or (d) require any Buckeye Entity to disclose any
financial or proprietary information of or regarding any Buckeye Entity or
otherwise disclose information regarding any Buckeye Entity which any Party
deems commercially sensitive.
     (c) Subject to the provisions of this Section 8(c), Vopak agrees that all
information and data acquired or obtained by it in respect of the Buckeye
Entities or the Services in connection with this Agreement, other than
information or data which (i) is on the Closing Date or thereafter becomes
generally available to the public other than as

7



--------------------------------------------------------------------------------



 



a result, directly or indirectly, of a breach of this Agreement by Vopak,
(ii) was or becomes available to Vopak or its Affiliates on a non-confidential
basis from a source other than the Buckeye Entities or their representatives,
which source was not itself bound by an obligation of confidentiality in favor
of any of the Buckeye Entities or (iii) has been or becomes independently
developed by Vopak or its Affiliates without violating this Agreement, (the
“Confidential Information”) shall be considered confidential and shall be kept
confidential and not be disclosed during the term hereof by any Party, except:
     (i) to an Affiliate, provided such Affiliate agrees to be bound by the
provisions of this Section 8(c);
     (ii) when required, in legal counsel’s opinion, by any Governmental
Authority or pursuant to the rules or requirements of any stock exchange having
jurisdiction over Vopak or its Affiliates;
     (iii) to the extent such data and information is required to be furnished
(i) in compliance with any applicable Laws or (ii) pursuant to any legal
proceedings; provided, however, that Buckeye, Topco, the Partnership and BORCO
shall each have a right to contest such disclosure of any Confidential
Information;
     (iv) to prospective or actual contractors, consultants, advisors, and
attorneys employed by Vopak where disclosure of such data or information is
essential to such contractor’s, consultant’s, advisor’s or attorney’s work and
provided that such contractor, consultant, advisor or attorney agrees be bound
by the provisions of this Section 8(c);
     (v) to its employees for the purposes of the Services with respect to the
Buckeye Entities, subject to Vopak taking customary precautions to ensure such
data and information is kept confidential and provided that such employees agree
to be bound by the provisions of this Section 8(c);
     (vi) to third parties as may be required by any agreement to which any
Party is bound; or
     (vii) as instructed by Buckeye in writing.
     The Parties agree that irreparable damage would occur in the event that the
provisions of this Section 8(c) were not performed in accordance with their
specific terms. It is accordingly agreed that the Parties shall be entitled to
specific performance of the terms of this Section 8(c), this being in addition
to any other remedy to which they are entitled at law or in equity
     9. INDEMNIFICATION. THE PARTNERSHIP AND BORCO JOINTLY AND SEVERALLY
(TOGETHER “INDEMNITOR”) HEREBY AGREE TO INDEMNIFY FULLY, HOLD HARMLESS AND
DEFEND VOPAK, ITS AFFILIATES AND ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,

8



--------------------------------------------------------------------------------



 



EMPLOYEES, AGENTS, MANAGERS, MEMBERS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY “INDEMNITEE”), FROM AND AGAINST ANY AND ALL DIRECT AND ACTUAL LOSS
OR DAMAGE (COLLECTIVELY, “DAMAGES”), WHETHER OR NOT FORESEEABLE, ARISING OUT OF
OR IN ANY WAY RELATING TO THE SERVICES TO BE PROVIDED TO BORCO UNDER THIS
AGREEMENT. THE INDEMNITEE SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 9
NOTWITHSTANDING THE FACT THAT ANY OF THE CLAIMS ARE OR WERE (i) FORESEEABLY
CAUSED OR ALLEGED TO BE CAUSED, IN WHOLE OR IN PART, (x) BY THE SOLE, JOINT,
GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, CONTRACTUAL COMPARATIVE
NEGLIGENCE OR OTHER FAULT OF INDEMNITEE, OR (y) WITHOUT FAULT OF INDEMNITEE, OR
(ii) ATTRIBUTABLE TO STRICT LIABILITY OR NO FAULT LIABILITY OF INDEMNITEE;
PROVIDED, HOWEVER, THAT INDEMNITEE SHALL NOT BE INDEMNIFIED FOR ANY CLAIMS
ARISING OR OCCURRING IN RESPECT OF ANY INSTANCE OF GROSS MISCONDUCT. FOR
PURPOSES OF THIS SECTION 9, “GROSS MISCONDUCT” SHALL MEAN AN ACT OR OMISSION BY
VOPAK, ITS AFFILIATES AND THE RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
MANAGERS, MEMBERS, AND REPRESENTATIVES OF VOPAK AND ITS AFFILIATES WHICH
DEMONSTRATES AN INTENTIONAL, CONSCIOUS OR RECKLESS DISREGARD OF: (I) ANY OF THE
TERMS OF THIS AGREEMENT, (II) GOOD AND PRUDENT RESEARCH, ENGINEERING OR OTHER
PROPER PRACTICE IN RELATION TO THE PERFORMANCE OF THE SERVICES OR
(III) REASONABLY FORESEEABLE AND AVOIDABLE, HARMFUL CONSEQUENCES RESULTING FROM
SUCH ACT OR OMISSION; PROVIDED THAT GROSS MISCONDUCT SHALL NOT INCLUDE ANY ERROR
OF JUDGMENT OR MISTAKE MADE IN THE EXERCISE IN GOOD FAITH OF ANY FUNCTION,
AUTHORITY OR DISCRETION VESTED IN OR EXERCISABLE BY VOPAK, ITS AFFILIATES OR THE
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, MANAGERS, MEMBERS, AND
REPRESENTATIVES OF VOPAK AND ITS AFFILIATES.
     THE INDEMNIFICATION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN
EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL
EFFECT, AND SHALL BE APPLICABLE IN ACCORDANCE WITH THEIR TERMS WHETHER OR NOT
THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY FROM THE GROSS, ACTIVE, PASSIVE OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY INDEMNITEE, OTHER
THAN THE GROSS MISCONDUCT OF ANY INDEMNITEE. THE PARTIES AND BUCKEYE ACKNOWLEDGE
THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES
CONSPICUOUS NOTICE. THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER
THE RIGHTS AND OBLIGATIONS OF THE PARTIES.

9



--------------------------------------------------------------------------------



 



10. Limitation of Liability. Notwithstanding anything to the contrary elsewhere
in this Agreement, no Party or its Affiliates shall in any event be liable to
any other Party or its Affiliates for any incidental, consequential or indirect
damages of any kind or character howsoever arising under this Agreement,
including, but not limited to, loss of use, loss of profit, loss of revenue or
income, cost of capital, or loss of business reputation or opportunity.
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions of the State of Delaware.
12. Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or portable document format (pdf) signature
page), all of which shall be considered one and the same agreement, and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties.
12. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
prepaid telex or telecopy, or sent, postage prepaid, by registered, certified or
express mail, or reputable overnight courier service and shall be deemed given
when so delivered by hand, telexed or telecopied, or if mailed, five (5) days
after mailing (one (1) business day in the case of express mail or overnight
courier service), as follows:
     If to Buckeye, Topco, the General Partner, the Partnership or BORCO:
c/o Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: General Counsel
Phone: (832) 615-8610
Facsimile: (832) 615-8603
     If to Vopak:
Vopak Bahamas B.V.
Westerlaam 10, 3016 CK
P.O. Box 863
3000 AW Rotterdam
The Netherlands
Attn: Legal Department; Mr. Tjeerd Wassenaar
Phone: +31 10 400 2739
Facsimile: +31 10 411 2520
Email: tjeerd.wassenaar@vopak.com

10



--------------------------------------------------------------------------------



 



Any Party may change the address to which such communications are to be directed
to it by giving written notice to the other in the manner set forth above.
13. Modification, Nonwaiver, Severability. Neither this Agreement nor any part
hereof may be changed, altered or amended orally. Any modification of this
Agreement must be by written instrument signed by the Parties. Failure by any
Party to exercise promptly any right granted herein or to require strict
performance of any obligation imposed hereunder shall not be deemed a waiver of
such right. If any provision of this Agreement is held ineffective for any
reason, the other provisions shall remain effective.
14. Relationship of Parties. Except as specifically provided herein, neither
Vopak, on the one hand, nor Buckeye, Topco, the General Partner, the Partnership
or BORCO, on the other hand, shall act or represent or hold itself out as having
authority to act as an agent or partner of the other, or in any way bind or
commit the other to any obligations. Nothing contained in this Agreement shall
be construed as creating a partnership, joint venture, agency, trust or other
association of any kind, and each Party shall be individually responsible only
for its obligations as set forth in this Agreement. Except with respect to
Sections 1(c) and (d) above, no party other than a Party to this Agreement shall
have any rights hereunder or be a third party beneficiary hereof.
15. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns, provided that
any purported transfer or assignment, by operation of law or otherwise, by Vopak
shall require the written consent of Buckeye, and any purported transfer or
assignment, by operation of law or otherwise, by Buckeye, Topco, the General
Partner, the Partnership or BORCO shall require the written consent of Vopak,
and any purported transfer or assignment without such consent shall be void and
unenforceable.
16. Guarantee. By its execution below, Vopak Parent does hereby irrevocably
guaranty the performance by Vopak when due of Vopak’s obligations (the
“Obligations”) under this Agreement. If Vopak fails to timely perform
Obligations when such Obligations are due pursuant to the terms of this
Agreement, Vopak Parent shall promptly perform such Obligations within ten
(10) Business Days after receipt of demand for performance by the applicable
Party. This guaranty shall be a full, unconditional, irrevocable, absolute and
continuing guarantee of performance and not a guarantee of collection.
17. Force Majeure. If Vopak is rendered unable, wholly or in part, by force
majeure to carry out its obligations under this Agreement, Vopak shall give each
other Party prompt written notice of the force majeure with reasonably full
particulars; thereupon, (a) the obligations of Vopak, so far as it is affected
by force majeure, shall be suspended during, but no longer than, the continuance
of the force majeure and (b) until Vopak resumes performance of such
obligations, the obligations of BORCO under Section 3 above (other than with
respect to payments due under Section 3(b) above for Services already rendered)
shall be suspended. Vopak will use commercially reasonable efforts to remove the
force majeure situation; provided, however, that Vopak shall not be required

11



--------------------------------------------------------------------------------



 



to hire additional personnel or contract workers, or to settle strikes,
lockouts, or other labor difficulty, contrary to its wishes; and the handling of
such difficulties shall be entirely within the reasonable commercial discretion
of Vopak. The term “force majeure” as used herein shall mean any acts of God,
fire, labor or trade disturbance, war, terrorism, civil commotion, compliance in
good faith with any applicable law, unavailability of materials, unusually bad
weather or other event or condition whether similar or dissimilar to the
foregoing, which is not reasonably within the control of Vopak.
[Signature Pages Follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date and year first set forth
above.

            VOPAK BAHAMAS B.V.
      By:   /s/ T. G. Wassenaar       Name:   T. G. Wassenaar       Title:  
Managing Director       KONINKLIJKE VOPAK N.V.
      By:   /s/ E. M. Hoeltstra       Name:   E. M. Hoeltstra       Title:   CEO
 

Signature Page to Transition Support Agreement





--------------------------------------------------------------------------------



 



         

            BUCKEYE ATLANTIC HOLDINGS LLC
      By:   /s/ Khalid A. Muslih       Name:   Khalid A. Muslih         Title:  
Vice President, Corporate Development        FR BORCO TOPCO L.P.

By: Buckeye Atlantic Holdings GP LLC, its general partner         By:   /s/
Khalid A. Muslih       Name:   Khalid A. Muslih        Title:   Vice President,
Corporate Development        FR BORCO COOP HOLDINGS GP LIMITED
      By:   /s/ Khalid A. Muslih       Name:   Khalid A. Muslih        Title:  
Director        FR BORCO COOP HOLDINGS, L.P.

By: FR Borco Coop Holdings GP Limited, its general partner
      By:   /s/ Khalid A. Muslih       Name:   Khalid A. Muslih        Title:  
Director        BAHAMAS OIL REFINING COMPANY INTERNATIONAL LIMITED
      By:   /s/ Khalid A. Muslih       Name:   Khalid A. Muslih         Title:  
Director     

Signature Page to Transition Support Agreement





--------------------------------------------------------------------------------



 



ANNEX A

                  Service Function   Scope of Service   Period
Accounting
  Provide the accounting oversight, training and other transition support
services necessary to enable the transfer of all accounting and financial
matters (including without limitation intangible amortization and interest
expense) necessary to ensure smooth succession to new accounting team. This
Accounting Service shall be coordinated with the “Information Technology JDE
Integration; G/L Services including Citrix ICA Client Remote Access” Service
described below. Without limiting the foregoing, Vopak shall transfer all data,
information and books and records of Cooperatieve FR Borco U.A., FR Borco
Acquisition Holdings, B.V., FR Borco Acquisition B.V. and Propernijn N.V.
(together, the “Dutch and Curacao Entities”) to Buckeye or, at Buckeye’s
direction, an Affiliate or representative, and provide such other support and
assistance as requested by Buckeye or its Affiliates or its and their
representatives with respect to the liquidations of the Dutch and Curacao
Entities.   180 days
 
       
Asset Appraisal
  Provide information and support as requested to confirm valuation and set up
Property Accounting.   90 days
 
       
Contracts
  As provided in Section 2(c) of the Agreement.   90 days
 
       
Information Technology WAN Network Connectivity/Internet, Email, Domain and
Anti-virus Services
  Provide support and continue network, email and related services until Buckeye
managed services are completed.   90 days

A-1



--------------------------------------------------------------------------------



 



                  Service Function   Scope of Service   Period
Help Desk and current associated services. Historical data and knowledge base.
  Help Desk and current associated services. Historical data and knowledge base.
  90 days
 
       
Information Technology—Applications: JDE Integration; G/L Services including
Citrix ICA Client Remote Access; QOL (Quality Online), and CEA System
  Provide the transition support services necessary to enable a complete
download of all historical accounting detail currently housed in Rotterdam,
including without limitation accounts and transaction history for G/L, Accounts
Payable, Accounts Receivable, Customers, Vendors, Fixed Assets, Invoicing and
QOL to Buckeye’s JDE System. This includes CEA System hardware and software.  
180 days
 
       
Insurance
  As provided in Section 2(d) of the Agreement, Annex C and Annex D.   90 days
 
       
Maintenance and Repair
  Assume liability for losses to damaged property and provide services to repair
and replace damaged property as a result of causes of loss/perils covered and
defined in the property policies listed on Annex C. Subject to policy terms and
conditions and the reimbursement right contained in Section 2(d) of the
Agreement.   90 days
 
       
Project Management
  Provide training and other transition services necessary to enable succession
to the new Project Management Team including without limitation, transfer of all
data and documents pertinent to the design, construction, cost control, budget,
schedule or general administration of any terminal project work activities
completed within the last two years, currently in progress or to be performed in
the next year (including without limitation any Bluefield or Yellowfield project
or OLJ project).   90 days
 
       
Regulatory Reporting
  Provide historical data to support compliance with reporting requirements of  
As required

A-2



--------------------------------------------------------------------------------



 



                  Service Function   Scope of Service   Period
 
  any Governmental Authority, to the extent Vopak is in possession of such data.
     
 
  Assist with any and all Customs declarations and filings as it pertains to
regulatory compliance for imported and exported merchandise movements, Foreign
Trade Zone recordkeeping and reporting, and any other Government Authority
requiring similar information; provided, however, that Vopak shall only be
obligated to provide such assistance to the extent Vopak has historically
provided such assistance.    

A-3



--------------------------------------------------------------------------------



 



Annex B
Contracts

              CONTRACT HOLDER   NEGOTIATED BY   SERVICE PROVIDER   PURPOSE
 
           
VOPAK TERMINAL BAHAMAS
  VOPAK   AUTOMOTIVE RESOURCES
INTERNATIONAL   CAR LEASE AGREEMENT- JIM MILLER
 
           
VOPAK TERMINAL BAHAMAS
  VOPAK   AUTOMOTIVE RESOURCES
INTERNATIONAL   GAS ALLOWANCE-JIM MILLER
 
           
VOPAK NORTH AMERICA
  VOPAK   T- MOBILE   Air Cards- Raymond Jones
 
           
VOPAK NORTH AMERICA
  VOPAK   GENESYS CONFERENCING   CONFERENCE CALLING SYSTEM
 
           
VOPAK NORTH AMERICA
  VOPAK   VERIZON CONFERENCING   CONFERENCE CALLING SYSTEM
 
           
VOPAK NORTH AMERICA
  VOPAK   VERIZON BUSINESS   ENABLED TOKENS
 
           
VOPAK TERMINAL DEER
PARK
  VOPAK   CITATION   CITATION TECHNOLOGIES CO
CYBERREGS 6-10 USERS
 
           
VOPAK NORTH AMERICA
  VOPAK   SECURE DATA SOLUTIONS   RSA SECURE ID APPLIANCE BASE
SOFTWARE LICENSE

B-1



--------------------------------------------------------------------------------



 



Annex C
Insurance Policies
Policy Action Definitions:
Add to Buckeye insurance = Buckeye to place Borco on existing insurance program
or purchase new coverage.
Transfer / Assignable = Current insurance policy to be transferred/assigned from
Vopak to Buckeye.
Maintain Policy Coverage = Vopak to continue coverage under current program and
add Buckeye as an insured until a new program can be placed.

                              COVERAGE       POLICY       LIMIT/     COVERAGE  
DEFINITION   POLICY TERM   NUMBER   INSURER   DEDUCTIBLE   PAYABLE TO
Charterer’s Liability (Transfer/Assignable)
  Liability assumed under the charter party for the 4 Smit vessels (Tugs) and
one Pilot boat.   1/15/2011-12   ML10155011   New York Marine and General
Insurance Company   $5,000,000 Limit of Liability. $25,000 Deductible. Covered
Vessels: SMIT RHONE, SMIT MISSOURI, SMIT ONEDIA & SMIT HUMBER, and POLARIS
(pilot boat).   Aon Houston
 
                       
Automobile Liability &
Physical Damage
(Transfer/Assignable)
  Comprehensive and Third Party Liability coverage. Various company vehicles.  
3/16/10 — 3/16/11   CGICOP0000749-02,
PMP0015034-02,
CGICOP0000763-02,   Bahamas First General Ins. Co. Ltd.   USD 125,000 any one
person; $500,000 aggregate from one event.   Colina General
Insurance Agency
(Nassau)
 
                       
Hull/War Risks
(Transfer/Assignable)
  Physical damage and war risks for launches, spill boat and MARTHA.  
4/29/2010-11   OHO9000163   St. Paul Fire & Marine (Travelers)   $2,000,000
Hull/Machinery & War Risks. Deductibles:
$10,000 per incident except $5,000 as respects to the CARMELINA.   Aon Houston

C-1



--------------------------------------------------------------------------------



 



                              COVERAGE       POLICY       LIMIT/     COVERAGE  
DEFINITION   POLICY TERM   NUMBER   INSURER   DEDUCTIBLE   PAYABLE TO
Property/Business Interruption and Machinery Breakdown (Maintain Policy
Coverage)
  Physical damage to BORCO assets and subsequent loss of income. Includes
Terrorism.   7/1/2010-11   Issuance of local policy pending   Chartis and others
  €120,000,000 Policy limit. Sublimit: jetty impact €35MM, windstorm €88MM*,
Debris Removal €20 MM. Deductible:
$1,000,000 per occur except windstorm €11,500,000. *additional windstorm layer
of €12.5MM onshore plus $50 MM excess $25 MM for jetties.   JS Johnson
Insurance Agency
(Nassau)
 
                       
Property (Maintain Policy
Coverage)
  Physical damage to BORCO assets.   7/1/2010-11       Oil Insurance, Ltd.
(Bermuda)   $250,000,000 Physical Damage only. Named Windstorm coverage is 60%
of insured loss. OIL Aggregate - $750,000,000 for all members any one
occurrence.   Aon Rotterdam
 
                       
Property — Excess Wind (Maintain Policy Coverage)
  Excess Wind
including flood   7/1/2010-11   NHD368192   RSUI Indemnity
Company   $1,500,000 Part of $30,000,000 (mentioned above)   Aon Houston

C-2



--------------------------------------------------------------------------------



 



                              COVERAGE       POLICY       LIMIT/     COVERAGE  
DEFINITION   POLICY TERM   NUMBER   INSURER   DEDUCTIBLE   PAYABLE TO
Property — Excess Wind — Jetties (Maintain Policy Coverage)
  Excess wind
including flood for the jetties   7/1/2010-11   PP1008127   61.3530% Certain
Lloyd’s 28.9850% Royal & Sun Alliance, 9.6620% Navigators   $50,000,000 excess
of $25,000,000 (mentioned above)   Aon Houston
 
                       
Construction All Risk/Builder’s Risk (Old Large Jetty Project) including cargo
(Transfer/Assignable)
  Construction of tanks or marine structures including naming contractor as
insured. Each project is declared separately.   9/24/2010-8/1/2011   K0100087960
  Delta Lloyds   Limit: As declared $74,772,465 which includes owner furnished
materials. Various sub limits for removal of debris etc.   Aon Rotterdam
 
                       
Construction All Risk/Builder’s Risk (Inland Dock Project) including cargo
(Transfer/Assignable)
  Construction of tanks or marine structures including naming contractor as
additional insured.   10/1/2010- 10/1/2011   E/23/CW10/0001   Zurich
Netherlands, and others   Limit: $22,448,000, €15 million for natural hazards
(hurricanes, earthquake, typhoon). €5 million existing property Deductible:
€25,000 per occurrence.   JS Johnson
Insurance Agency
(Nassau)
 
                     
 
                       
Property for BORCO
Foundation
(Transferable/Assignable)
  Property coverage
for welding school   12/20/2010-2011   I10FF0085   Insurance Company of The
Bahamas Limited   Buildings $102,345.00, Machinery & Equipment $26,400.00,
Deductible Wind, Earthquake & Flood 2% of TIV or $2,500, AOP $250   JS Johnson
Insurance Agency
(Nassau)

C-3



--------------------------------------------------------------------------------



 



                              COVERAGE       POLICY       LIMIT/     COVERAGE  
DEFINITION   POLICY TERM   NUMBER   INSURER   DEDUCTIBLE   PAYABLE TO
Property
(Transferable/Assignable)
  Machinery for the peril of burglary   12/20/2010-2011   TBD   TBD   $26,400,
Deductible B$1,500.00   JS Johnson
Insurance Agency
(Nassau)
 
                       
Cargo
(Transferable/Assignable)
  Coverage for damage to Goods, wares and other interest in connection with
projects while in transit (marine)   1/15/2010
continuous until
cancelled   T01000085907   100% Jacobs & Brom
Marine Pool CORE
2011   Limit/Deductible — EUR 5,000,000 maximum per occurrence during transit.
EUR 5,000,000 maximum per occurrence as per supplementary insurance condition
“arbitrary stay/storage”. Euro 500,000 first loss per occurrence for costs as
described in clause TG041-005/14 — removal of debris.   Aon Rotterdam

C-4



--------------------------------------------------------------------------------



 



ANNEX D
CLAIMS PROCEDURES
Property Damage and Business Interruption Insurance
These claim handling procedures are valid for all Property and Business
Interruption (including clean-up cost) claims, whether or not caused by third
parties.
The Buckeye terminal will report the claim by telephone (followed in writing for
proper documentation) to the Corporate Insurance Department of Vopak within 48
hours. The Corporate Insurance Department of Vopak will co-ordinate the claim
handling and is involved up to and including collecting of funds from Insurers.
The Corporate Insurance Department of Vopak will arrange the appointment of
surveyors and adjusters in advance with the approval of all parties (Buckeye,
Vopak, and local/global insurers). If necessary, the claim handler for the
Corporate Insurance Department of Vopak will attend the accident at the site.
If a third party is involved in this matter, the Corporate Insurance Department
of Vopak will investigate whether or not a counter surveyor of a third party is
involved in that case. If so, the surveyor will co-ordinate the survey of the
damages.
In case of damage to properties, such as jetties caused by collision with
seagoing vessels, a guarantee from the interested parties in the seagoing vessel
must always be required. If the estimated claim amount exceeds the threshold
(EUR 500.000), the Corporate Insurance Department of Vopak will ensure that an
adequate security by third parties will be given with regard to extent and
quality. In the event where the extent of the damages does not exceed the
applicable policy deductible, Buckeye will arrange the guarantee itself. The
surveyor will recommend the amount of the guarantee to be required, taking into
account a 30% additional charge for legal interests and expenses.
The guarantee must always be arranged where possible before the departure of the
seagoing vessel. If necessary for obtaining the guarantee, the Corporate
Insurance Department of Vopak will appoint a lawyer on behalf of the terminal
and, if required, also on behalf of insurers. Before appointing a lawyer, the
Corporate Insurance Department will consult with Buckeye and insurers.
The Corporate Insurance Department of Vopak will co-ordinate the arrest of the
seagoing vessel through the intermediary of the lawyer and will keep the
terminal informed. In cases which the Corporate Insurance Department of Vopak
cannot be reached and immediate action must be taken, the Buckeye terminal will
appoint the dedicated lawyer directly and inform the Corporate Insurance
Department of Vopak as soon as possible.
The Buckeye terminal will monitor that in case of damage repairs, where an
appropriate amount has been spent, insurers through the Corporate Insurance
Department of Vopak, will be asked to make an interim payment pending the final
settlement of the claim. The surveyor will, at request, recommend in respect of
such payment. The Corporate Insurance Department of Vopak will arrange
settlement with insurers. The applicable policy deductible will be deducted from
the first interim payment. Interim payments will be deducted from the final
claim amount.

D-1



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in the foregoing, any action taken by
the Corporate Insurance Department of Vopak on behalf or for the benefit of
BORCO shall require Buckeye’s prior approval, and if such prior approval is not
obtained Vopak shall not be obligated to take the action that is the subject of
such approval.
Construction All Risk (CAR) / Builder’s Risk Insurance
In case of a physical damage occurring to or in connection with any project, the
(sub) contractor(s) and/or all other parties involved are obliged to report the
claim by telephone (followed in writing for proper documentation) to the
Corporate Insurance Department of Vopak and Aon (Rotterdam) within 48 hours.
The claims information should consist of: the address, location of the project,
local contact, phone, post address, e-mail, name of contractor(s) involved,
expected date or project’s delivery, date of loss/incident, and a short
description of what has happened.
In general, after a claim occurred, the contractor is obliged to:
a) submit all relevant data to Aon (Rotterdam), Vopak Corporate Insurance
Department and/or the adjuster appointed on behalf of by them. The information
should consist of, but is not limited to a copy of the logbook administered by
the contractors and parties acting on his behalf, as well as all documents
whereby one is held liable, summoned for civil or penal juridical prosecution;
b) render all reasonable required cooperation for the adjuster and/or settlement
of the loss or claim, and to give permission to the insurers and surveyors at
their request to enter part of the work that has been damaged or destroyed;
c) cooperate fully both before and after the claim settlement enabling insurers
to proceed against third parties making use of the name of the insured;
d) refrain from admitting liability; enter into compromises or effecting
payments without the express consent of insurers;
e) exercise all expediency for the limitation of the loss of damage and to
consider all directives given by the insurers or the surveyors appointed by
them;
f) take all reasonable and necessary steps to prevent loss of damage or to limit
the damage as much as possible.
Vopak Corporate Insurance Department Claims Contact
Royal Vopak
P. O. Box 863
3000 AW Rotterdam
Westerlaan 10
3016 CK Rotterdam
Darko Domic, Insurance Manager
Office:              +31-10-400.25.79
Fax:                   +31-10-400.25.04
Mobile:            +31-610.79.90.79

D-2



--------------------------------------------------------------------------------



 



E-mail:              darko.domic@vopak.com

Aon (Rotterdam) Claims Contact
Jelle Krijgsman
Tel:                   +3110-448 7751
Mobile             +316-1985 8022
E-mail:              jelle_krijgsman@aon.nl

D-3



--------------------------------------------------------------------------------



 



ANNEX E
Reimbursable Insurance Costs

              Coverage   Amount   Paid to
Property/Windstorm
  $ 258,054.14     J. S. Johnson Agency (Nassau)
Builders’ Risk
  $ 52,023.24     J. S. Johnson Agency (Nassau)
Cargo
  $ 15,089.13     Aon Rotterdam
Cargo
  $ 3,815.84     Aon Rotterdam
Charterer’s Liability
  $ 14,500.00     Aon Houston

E-1